


110 HR 5780 IH: Medicare Clinical Pharmacist Practitioner Services

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5780
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mrs. Wilson of New
			 Mexico (for herself, Mr.
			 Etheridge, and Mr. Udall of New
			 Mexico) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of clinical pharmacist practitioner services under part B
		  of the Medicare Program.
	
	
		1.Short titleThis Act may be cited as Medicare Clinical Pharmacist Practitioner Services
			 Coverage Act of 2008 .
		2.Medicare coverage
			 of clinical pharmacist practitioner services
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—
				(1)by
			 striking and at the end of subparagraph (Z);
				(2)by adding
			 and at the end of subparagraph (AA); and
				(3)by inserting after
			 subparagraph (AA) the following new subparagraph:
					
						(BB)clinical
				pharmacist practitioner services (as defined in subsection (ddd)(1));
				and
						.
				(b)Services
			 DescribedSection 1861 of such Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
				
					(ddd)Clinical
				Pharmacist Practitioner Services; Clinical Pharmacist
				Practitioner(1)The term clinical pharmacist
				practitioner services means such direct patient care services provided
				by a pharmacist clinician or clinical pharmacist practitioner, and such
				services furnished as incident to the services of the clinician or
				practitioner, respectively, which the clinician or practitioner, respectively,
				is legally authorized to perform under State law (or the State regulatory
				mechanism as provided by State law) in a collaborative practice agreement as
				would otherwise be covered under this part if furnished by a physician, or as
				incident to a physician’s professional service.
						(2)The terms pharmacist
				clinician and clinical pharmacist practitioner mean a
				pharmacist who—
							(A)is certified by a State as a
				pharmacist clinician or clinical pharmacist practitioner as a result of
				completing training in physical assessment and clinical hours of experience, as
				required by State law and the rules of State Boards of Pharmacy, in addition to
				any requirements of such State to be a licensed pharmacist;
							(B)has prescriptive authority, as established
				by State statute; and
							(C)is
				involved in the application of the scientific principles of pharmacology,
				toxicology, therapeutics, clinical pharmacokinetics, pharmacoeconomics, and
				other life sciences for the direct care of
				patients
							.
			(c)Payment
				(1)In
			 generalSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					(A)by striking
			 and (V) and inserting (V); and
					(B)by striking the
			 semicolon at the end and inserting the following: , and (W) with respect
			 to clinical pharmacist practitioner services (as defined in section
			 1861(ddd)(1)), the amounts paid shall be 85 percent of the amounts provided for
			 such services under section 1834(n)(1);.
					(2)Establishment of
			 fee schedulesSection 1834 of such Act (42 U.S.C. 1395m) is
			 amended by adding at the end the following new subsection:
					
						(n)Fee Schedules
				for Clinical Pharmacist Practitioner Services
							(1)DevelopmentThe
				Secretary shall develop and implement, for services furnished not later than
				January 1, 2010—
								(A)a relative value
				scale to serve as the basis for the payment of clinical pharmacist practitioner
				services (as defined in section 1861(ddd)(1)) under this part; and
								(B)using such scale
				and appropriate conversion factors, fee schedules (on a regional, statewide,
				locality, or carrier service area basis) for payment for clinical pharmacist
				practitioner services under this part.
								(2)Payments prior
				to implementation of fee schedulesIn the case of clinical
				pharmacist practitioner services which are furnished before the implementation
				of fee schedules under paragraph (1)(B) and after January 1, 2009, the amount
				of payment made under this part shall be based on 85 percent of the fee
				schedule amount applicable under section 1848 if the services were furnished by
				a
				physician.
							.
				(3)Report to
			 CongressNot later than September 30, 2009, the Secretary of
			 Health and Human Services shall submit to Congress a report on the fee
			 schedules (including relative value scale and appropriate conversion factors)
			 developed pursuant to section 1834(n)(1) of the Social Security Act (as added by paragraph (2))
			 for clinical pharmacist practitioner services under part B of title XVIII of
			 such Act.
				(d)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2009.
			
